Acknowledgments
1. 	Applicant’s amendment, filed on 11/15/2021 is acknowledged.  Accordingly claim(s) 1-9 and 11-35 remain pending.
2.	Claim(s) 10 and 36 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220203, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Requests
5.	Applicant’s response, filed on 11/15/2021, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action. 
Examiner’s Response to Argument #1: 
Applicant’s argument that the amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejections are withdrawn.

Applicant’s Argument #2:
Applicant contends that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action. 

Examiner’s Response to Argument #2: 
Applicant’s argument that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejections are withdrawn.

Applicant’s Argument #3:
Applicant contends that the amended claims obviates the 35 USC 101 rejections set forth in the prior office action. 

Examiner’s Response to Argument #3: 
Applicant’s argument that the amended claims obviates the 35 USC 101 rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejections are withdrawn.
Allowable Subject Matter
6.	Claim(s) 1-9 and 11-35 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this Examiner’s amendment was given in a telephonic interview with Denis G. Maloney (USPTO Registration No. 29,670) on or about February 3, 2022.

1. (Currently Amended) A method for unlocking, locked, first digital content embodied in digital readable form on a digital media carrier and associated with a printed publication, the method comprises:
producing by a computing system a test that includes a page number of a randomly selected page of the printed publication for a user to scan; 
scanning a page with a scanner to provide to the computer system a scanned page;
receiving by the computing system from a computing device a file that is an answer to the test, and which file includes second digital content;
applying by the computing system optical character recognition (OCR) to the second digital content to produce a representation of the second digital content;
comparing by the computing system, the produced representation of the second digital content to a stored version of the locked, first digital content, which stored version is related to a pre-established degree of gradation of optical character recognition to produce a comparison result; 
determining whether the comparison result corresponds to the stored version; and 
decrypting by the computing system the locked, first digital content embodied on the digital media carrier, when the comparison result is that the comparison result corresponds to the stored version to provide user access to the locked, first digital content.
 
 2. (Previously Presented) The method of claim 1 wherein the stored version is a text file.   

3. (Currently Amended) The method of claim 1 wherein the degree of gradation of optical character recognition used for the stored version is an arrangement of the text on the selected page, and comparing further comprises:
second digital content to produce data that represents an arrangement of text in the received second digital content; and 
comparing by the computing system the data representing the arrangement to the stored version of the arrangement to determine whether the result corresponds.  
 
4. (Currently Amended) The method of claim 1 wherein the second digital content is a scanned image of the randomly selected page.  
 
5. (Currently Amended) The method of claim 1 wherein scanning by the scanner comprises scanning with a digital camera or a web cam and the degree of gradation of optical character recognition used for the stored version of text is a pattern of color in the locked, first digital content.  
 
6. (Previously Presented) The method of claim 1 wherein scanning, further comprises: 
scanning the page with the scanner to provide to the computer system the correct randomly selected page; and
indicating the comparison result corresponds to the stored version.  
 
7. (Currently Amended) The method of claim 6 wherein the locked, first digital content is unlocked to provide a text based searchable file.    
 
8. (Previously Presented) The method of claim 2 wherein the degree of gradation of optical character recognition used for the stored version is a stored signature, and applying optical character recognition generates text, and from the text a generated signature is generated, with the generated signature being compared to the stored signature.
 
locked, first digital content is a book stored on a digital storage media and the physical copy of the digital media is a printed copy of the book.        

10. (Canceled) 
 
11. (Currently Amended) The method of claim 10 wherein the file is a first file, and the method further comprises:  
applying by the computing system, speech synthesis to convert the text from the locked, first digital content that was unlocked into a second file that includes data indicative of synthesized speech.  
 
12. (Currently Amended) The method of claim 11, further comprising: 
displaying an image representation of a portion of the [[un]]locked, first digital content that was unlocked on a display of the computing device; and
applying a highlighting indicia to an item in the displayed portion in synchronization with reading the item to the user.  
 
13. (Currently Amended) The method of claim 10 wherein the locked, first digital content that was unlocked includes a book stored in a digital representation on the digital storage media and the printed publication is a printed copy of the book.
 
14. (Currently Amended) The method of claim 10 wherein displaying displays an image representation from the locked, first digital content that was unlocked, and the method further comprises:
applying speech synthesis to convert the [[un]]locked, first digital content that was unlocked into speech that is read aloud to the user, while applying a highlighting indicia to an item in the image representation in synchronization with reading the text.   


displaying a representation of a portion of the [[un]]locked, first digital content that was unlocked on a display;
using speech synthesis to convert text corresponding to the [[un]]locked, first digital content that was unlocked into speech that is read aloud to the user, while applying a highlighting indicia to an item in the displayed portion in synchronization with text corresponding to the item being read.  

16. (Currently Amended)  A non-transitory computer readable medium that tangibly stores executable computer instructions, for unlocking locked, first digital content embodied on a digital media carrier, the computer instructions for causing a machine to:
produce a test that includes a page number of a randomly selected page of a printed publication to scan;
receive second digital content from a user scanning a page with a scanner to provide to the computer system a scanned page;  
evaluate the received second digital content with respect to a stored version of a representation of the randomly selected page of the printed publication; and 
decrypt by the machine the locked, first digital content embodied on the media carrier, to unlock the locked, first digital content when the evaluated, received second digital content corresponds to the stored version of the randomly selected page of the printed publication to provide user access to the locked, first digital content.  
 
17. (Currently Amended) The non-transitory computer readable medium of claim 16 wherein the stored version is text, and the instructions to evaluate further comprise instructions to:
apply optical character recognition to the received second digital content to produce a text representation of the received second digital content; and 
compare the text representation to the stored version.  
 

apply optical character recognition to the received second digital content to produce data that represents an arrangement of text in the received second digital content; and 
compare the data representing the arrangement of text to the stored version of the arrangement.  
 
19. (Currently Amended) The non-transitory computer readable medium of claim 16 wherein a degree of gradation of optical character recognition is used for the stored version of text, which is a pattern of color in the received second digital content, and instructions to evaluate further comprise instructions to:
detect a pattern of color in the received second digital content.  

20. (Currently Amended) The non-transitory computer readable medium of claim 19 wherein the locked, first digital content that is unlocked [[to ]]provide a text based searchable file.    
 
21. (Currently Amended) The non-transitory computer readable medium of claim 16 wherein a degree of gradation of optical character recognition is used for the stored version of text, which is a signature, and further comprising instructions to:
generate a signature from the received second digital content; and 
compare the generated signature to a stored signature that is the stored version.
 
22. (Currently Amended) The non-transitory computer readable medium of claim 21 wherein the locked, first digital content that is unlocked [[to ]]provides a text file.    


apply speech synthesis to convert the text from the [[un]]locked, first digital content that was unlocked into speech that is read aloud to the user.  
 
24. (Currently Amended) The non-transitory computer readable medium of claim 22 further comprising instructions to:  
display a representation of a portion of the [[un]]locked, first digital content that was unlocked on a display;
apply a highlighting indicia to an item in the displayed portion in synchronization with reading the item to the user.  
 
25. (Currently Amended) The non-transitory computer readable medium of claim 16 wherein the locked, first digital content includes a book stored in a digital representation on the digital storage media and the physical copy of the digital media is a printed copy of the book.

26. (Currently Amended) The non-transitory computer readable medium of claim 25, wherein displaying, displays an image representation from the digital media carrier, and the computer program product further comprises instructions to:
apply speech synthesis to convert the [[un]]locked, first digital content that was unlocked into speech that is read aloud to the user, while 
apply a highlighting indicia to an item in the image representation in synchronization with reading the text.  
 
27. (Currently Amended) The non-transitory computer readable medium of claim 16, further comprising instructions to: 
display a representation of a portion of the [[un]]locked, first digital content that was unlocked on a display;
, first digital content that was unlocked into speech that is read aloud to the user, while apply a highlighting indicia to an item in the displayed portion of the representation in synchronization with text corresponding to the item being read.  

28. (Currently Amended) An apparatus comprising:
a computing processing device, including a processor device and memory coupled to the processor device; and 
a computer readable storage device storing a computer program product for unlocking locked, first digital content embodied in digital readable form on a digital media carrier, the computer program product comprises instructions for causing the processor device to:
produce a test that includes a page number of a randomly selected page of the printed publication to scan;
receive second digital content from a user scanning a page with a scanner to provide to the computer system a scanned page;  
evaluate the received second digital content with respect to a stored representation of the locked, first digital content that corresponds to the randomly selected page of the printed publication; and  
decrypt by the computing processing device the locked, first digital content embodied in digital readable form on the digital media carrier when the received second digital content corresponds to the stored representation of the locked, first digital content to provide user access to the locked, first digital content.  
 
29. (Previously Presented) The apparatus of claim 28 wherein the computer program product further comprises instructions to:
apply optical character recognition to the received image to produce a text representation of the received image; and 
compare text representation to the stored representation.  
 

apply optical character recognition to the received second digital content to produce data that represents an arrangement of features in the received second digital content; and 
compare the data representing the arrangement of features to the stored version of the arrangement to determine whether the received second digital content corresponds to the selected page of the printed publication.   

31. (Currently Amended) The apparatus of claim 28, wherein a degree of gradation of optical character recognition is used, which is a pattern of color, the computer program product further comprising instructions to:
detect a pattern of color in the received second digital content.  
 
32. (Currently Amended) The apparatus of claim 28 wherein the locked, first digital content that is unlocked [[to ]]provides a text based searchable file.    
 
33. (Currently Amended) The apparatus of claim 28 wherein the computer program product further comprises instructions to: 
apply speech synthesis to convert the text from the [[un]]locked, first digital content that was unlocked into speech that is read aloud to the user.  
 
34. (Currently Amended) The apparatus of claim 28 wherein the computer program product further comprises instructions to:  
display a representation of a portion of the [[un]]locked, first digital content that was unlocked on a display; and 
apply a highlighting indicia to an item in the displayed portion in synchronization with reading the item to the user.  

35. (Currently Amended) The apparatus of claim 28, wherein displaying, displays an image representation from the [[un]]locked, first digital content that was unlocked, and the computer program product further comprises instructions to:
apply speech synthesis to convert the [[un]]locked, first digital content that was unlocked into speech that is read aloud to the user, while apply a highlighting indicia to an item in the image representation in synchronization with reading the text.  

36. (Canceled) 




Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Patent Publication 20020143875 to Ratcliff) which discloses a method and apparatus for sending information to a data processing apparatus for identifying a document to share with a recipient. A handheld device is capable of communicating with the data processing apparatus. Information is captured 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 16 and 28, specifically the combination of steps of: scanning a page with a scanner to provide to the computer system a scanned page; receiving by the computing system from a computing device a file that is an answer to the test, and which file includes second digital content; applying by the computing system optical character recognition (OCR) to the second digital content to produce a representation of the second digital content; comparing by the computing system, the produced representation of the second digital content to a stored version of the locked, first digital content, which stored version is related to a pre-established degree…; as recited in claims 1, 16 and 28.  Moreover, the missing claimed elements from Ratcliff are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in Ratcliff disclosures because it is not common to scanning a page with a scanner to provide to the computer system a scanned page; receiving by the computing system from a computing device a file that is an answer to the test, and which file includes second digital content; applying by the computing system optical character recognition (OCR) to the second digital content to produce a representation of the second digital content; comparing by the computing system, the produced representation of the second digital content to a stored version of the locked, first digital content, which stored version is related to a pre-established degree….  Hence, the claims are allowable over the cited prior art.  Dependent claims  2-9, 11-15, 17-27 and 29-35 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        Thursday, February 3, 2022